Citation Nr: 0214082	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-24 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased (compensable) rating for Wolff-
Parkinson-White syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from June 1947 to May 
1950, and from August 1950 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Board initially notes that the veteran's representative, 
in July 2002, raised the issue of entitlement to service 
connection for sick sinus syndrome as secondary to the 
veteran's service-connected Wolff-Parkinson-White syndrome.  
In addition, the veteran's representative, in a September 
2002 statement, raised the issue of entitlement to service 
connection for heart disability as secondary to service-
connected diabetes mellitus.  These matters are therefore 
referred to the RO for appropriate action.

The Board also notes that the veteran was issued a statement 
of the case in April 2001, in response to his notice of 
disagreement with a September 2000 rating decision which 
denied entitlement to an increased (compensable) rating for 
left elbow disability.  No further communication from either 
the veteran or his representative with respect to the left 
elbow disability was thereafter received.  The Board 
therefore concludes that the veteran is not seeking appellate 
review with respect to the denial of a compensable rating for 
left elbow disability.


FINDING OF FACT

The veteran has no current impairment attributable to his 
service-connected Wolff-Parkinson-White syndrome.



CONCLUSION OF LAW

The criteria for a compensable rating for Wolff-Parkinson-
White syndrome have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Codes 7010, 7011 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in denying entitlement to a 
compensable rating for Wolff-Parkinson-White syndrome, 
considered this claim on the merits.  Moreover, after review 
of the record, the Board concludes that VA's duties under 
both the VCAA and the new regulations have been fulfilled.

The record reflects that the veteran was provided in October 
2000 with notice of the September 2000 rating decision from 
which the current appeal originates.  He was provided a 
statement of the case later in October 2000 which notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected his appeal of 
this issue.  The Board notes that the veteran was advised in 
May 2000 to submit copies of any relevant private medical 
records and was specifically advised that VA would obtain any 
such records identified by the veteran, as long as he 
authorized VA to obtain the records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  The Board concludes that the statement of 
the case and supplemental statements of the case informed the 
veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
Moreover, the veteran was afforded VA examinations of his 
disability in May 2000 and May 2001.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected Wolff-Parkinson-White syndrome.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in August 1973.  In January 1975, service 
connection was granted for paroxysmal Wolff-Parkinson-White 
syndrome, evaluated as noncompensably disabling.  This 
evaluation has remained in effect since that time.

Service medical records show that the veteran was seen for 
complaints of heart fluttering in 1955 and for complaints of 
shortness of breath and rapid heart beats in 1966; physical 
examination was normal, and electrocardiogram (EKG) testing 
in January 1967 was negative for any abnormalities.  Routine 
EKG studies conducted at the veteran's retirement examination 
in April 1973 disclosed the presence of sinus arrhythmia, but 
were otherwise normal; the veteran was diagnosed with Wolff-
Parkinson-White syndrome.  In light of the findings at his 
retirement examination, the veteran underwent a cardiology 
evaluation in May 1973, at which time the examiner determined 
that the veteran had Type A Wolff-Parkinson-White syndrome 
manifested by ventricular pre-excitation, based on EKG 
findings showing a Delta-wave, short pulse rate interval, and 
an R-wave in V1.  The veteran expressed no cardiology 
complaints on examination, and no other cardiology disease 
was evident.  The veteran's pulse rate was 86 and regular.

On file is the report of a December 1974 VA examination.  The 
examination disclosed that the veteran had a pulse rate of 
64, with regular rhythm and no cardiac murmurs.  EKG studies 
showed borderline sinus bradycardia, but were otherwise 
normal.  The veteran was diagnosed with history of paroxysmal 
Wolff-Parkinson-White syndrome.

On file are VA treatment records for August 1997 to January 
2002 which disclose that the veteran presented in August 1997 
with complaints of chest pain with exertion; he was diagnosed 
with Wolff-Parkinson-White syndrome.  The veteran underwent a 
stress protocol in September 1997 which was negative, except 
for the presence of dysrhythmia in the form of occasional 
premature atrial contractions and premature ventricular 
contractions; the testing was stopped on account of leg 
fatigue and shortness of breath, but the veteran did not 
complain of chest pain.  The treatment records after 1997 do 
not document any further diagnosis of Wolff-Parkinson-White 
syndrome, except by history.  The treatment records show that 
the veteran, in 1998, complained of a fluttery feeling in his 
chest with exertion.  Other treatment notes show occasional 
complaints of chest tightness and an irregular heart beat.  A 
February 2001 treatment note records the veteran's complaints 
of a racing heartbeat, but the treatment note indicates that 
there was no evidence of Wolff-Parkinson-White syndrome.  The 
treatment notes show that the veteran was evaluated for 
complaints of palpitations in August 2001, and that he 
underwent diagnostic testing in October 2001 which revealed 
symptomatic sick sinus syndrome.  The veteran thereafter 
underwent placement of a pacemaker later in October 2001 for 
the sick sinus syndrome, and subsequent treatment records 
show that the veteran experienced tachycardic episodes.  The 
treatment records show that the veteran's pulse rate ranged 
from 44 to 78.

In a May 2000 statement, the veteran alleged that his 
service-connected Wolff-Parkinson-White syndrome had worsened 
in severity.

The veteran was afforded a VA examination in May 2000, at 
which time he reported that he had noticed an occasional 
irregular heartbeat, but denied any angina or significant 
dyspnea on exertion.  The examiner noted that the veteran's 
most recent EKG studies had failed to show any Wolff-
Parkinson-White syndrome, and that the EKG study conducted as 
part of the current examination did not show any changes in 
the inferior leads, although it did show a premature nodal 
contraction with aberrant conduction and occasional sinus 
pauses.  On physical examination, the veteran's pulse rate 
was 80, and he manifested an occasional premature beat, 
without murmurs or S3.  Chest X-rays studies were negative 
for any pertinent abnormalities.  The examiner diagnosed the 
veteran with history of Wolff-Parkinson-White syndrome, which 
the examiner concluded was no longer present or symptomatic.

On file is the report of a May 2001 VA examination, at which 
time the veteran reported that he recently began experiencing 
tachycardic episodes, as well as an occasional irregular 
heartbeat and vague chest pain not associated with exertion 
or relieved by rest.  On physical examination, the veteran's 
pulse rate was 80, with no murmurs or S3.  EKG studies were 
normal and chest X-ray studies were negative for any 
pertinent abnormalities.  The examiner noted that recent 
diagnostic testing had revealed the presence of bradycardia 
and an episode of supraventricular tachycardia, but he again 
noted that diagnostic testing in the recent past had failed 
to demonstrate any further Wolff-Parkinson-White syndrome in 
the veteran, and he concluded that the referenced syndrome 
was no longer present.  The examiner determined instead that 
the veteran currently had sick sinus syndrome with 
bradycardia and tachycardia, although he had not required 
major medication.  The examiner diagnosed history of Wolff-
Parkinson-White syndrome in service, but no expressions or 
findings at the present time.  The examiner also diagnosed 
sick sinus syndrome of relatively recent development with 
alternating bradycardia and tachycardia.  

In a June 2002 statement, the veteran alleged that his 
pacemaker was placed secondary to his service-connected 
Wolff-Parkinson-White syndrome.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be  assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2001).

The RO rated the veteran's Wolff-Parkinson-White syndrome as 
noncompensably disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7010.  Under that code, a 10 percent evaluation is 
warranted for supraventricular arrhythmias with permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by 
electrocardiogram or Holter monitor.  A 30 percent evaluation 
is warranted for supraventricular arrhythmias with paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than four episodes per year documented by 
electrogram or Holter monitor.  38 C.F.R. § 4.104, Diagnostic 
Code 7010.

A 10 percent rating is warranted for sustained ventricular 
arrthymias with workload of greater than 7 metabolic 
equivalents (METs) but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  A 30 percent rating is 
warranted for sustained ventricular arrthymias with workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7011.

Although the record discloses that the veteran experiences 
tachycardic episodes along with symptoms such as postural 
dizziness, shortness of breath and chest pain, the examiner 
who conducted the veteran's May 2000 and May 2001 
examinations has determined that the veteran no longer has 
Wolff-Parkinson-White syndrome, and that the veteran's 
symptoms are attributable to his sick sinus syndrome, a 
disorder described as of recent onset and for which service 
connection is not in effect.  The Board notes that the 
examiner's conclusion that the veteran no longer has Wolff-
Parkinson-White syndrome is based on diagnostic studies 
including electrocardiograms and Holter monitoring, and is 
supported by VA treatment records which show that the veteran 
was last diagnosed with the syndrome in 1997 (years prior to 
his May 2000 claim for a compensable rating), and which show 
that his treating physicians also concluded in 2001 that the 
veteran no longer had the syndrome.

In short, the medical evidence on file demonstrates that none 
of the veteran's current cardiological symptoms are 
manifestations of his service-connected Wolff-Parkinson-White 
syndrome, and that his service-connected disorder is not 
otherwise productive of any impairment.  Compare Mittleider 
v. West, 11 Vet. App 181 (1998).  While the veteran 
nevertheless insists that his pacemaker was placed in 
response to his service-connected disorder, the medical 
records on file clearly show that the veteran received a 
pacemaker for the alleviation of his nonservice-connected 
sick sinus syndrome.  The Board finds that the May 2000 and 
May 2001 medical opinions, as they were rendered by a medical 
professional and are supported by the opinions of the 
veteran's treating physicians, are entitled to greater 
evidentiary weight than the lay opinions of the veteran with 
respect to whether his current symptoms are manifestations of 
his service-connected disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Accordingly, in light of the medical evidence demonstrating 
that the veteran's Wolff-Parkinson-White syndrome is no 
longer present or productive of any impairment, the Board 
concludes that his disability does not more nearly 
approximate the criteria for a compensable rating under any 
applicable diagnostic code.  His claim is therefore denied.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board points out, however, that 
the veteran has not alleged that his disability has 
interfered with his employment, and there is otherwise no 
evidence suggesting that his disability has interfered with 
employment.  Moreover, there is no evidence that the 
veteran's disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  To the contrary, as explained 
previously, the veteran apparently no longer has Wolff-
Parkinson-White syndrome or any symptoms associated 
therewith.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





								(Continued on next 
page)

ORDER

Entitlement to an increased (compensable) rating for Wolff-
Parkinson-White syndrome is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

